DETAILED ACTION
This Office action is in response to the Application filed on October 29, 2019, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/US2018/031258, filed on May 4, 2018, which claims benefit of priority to U.S. provisional application No. 62/502495, filed on May 5, 2017. An action on the merits follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 4-13, 16-19, 21, 25, 28, 30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After having performed search of prior art, including all feature limitations of independent claims 1, 13, and 25, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. For example, search results include U.S. PG Pub. No. 2015/0339510 A1, 
“… obtaining [obtain]… image data relating to a plurality of collections of microbes, wherein one or more of the collections of microbes have a different fitness level than at least one of the other collections of microbes, and the image data is related to appearance of the plurality of collections of microbes; 
determining [determine]… one or more values of one or more image data properties of each of the collections of microbes in a first set of the plurality of collections of microbes based at least in part upon the image data, wherein at least one of the one or more image data properties is related to a size of the corresponding collection of microbes, and the first set comprises two or more collections of microbes; 

identifying [identify] an association between the one or more image data properties and the fitness level, across the collections of microbes in the first set, based at least in part upon the one or more values of the one or more image data properties and the corresponding expressed value of the fitness level for each collection of microbes in the first set; and
identifying [identify] a first collection of microbes based at least in part upon a predicted value of the fitness level, wherein the predicted value of the fitness level is based at least in part upon the association and one or more values of the one or more image data properties of the first collection of microbes.” 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668